DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12 are pending and are allowed. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claims 1-9, drawn to a method of treating an inflammatory disorder or condition resulting from a bacterial or viral infection, comprising administering a compound of formula (I), 
    PNG
    media_image1.png
    171
    179
    media_image1.png
    Greyscale
, classified in various subclasses of CPC A61K31.
Group II.	Claim 10, drawn to a method of making a compound of formula (II), 
    PNG
    media_image2.png
    128
    142
    media_image2.png
    Greyscale
, by crystallization and purification, classified in CPC C07C 221/00.
Group III.	Claim 11, drawn to a method of making a compound of formula (IV), 
    PNG
    media_image3.png
    152
    149
    media_image3.png
    Greyscale
, from formula (II), classified in CPC C07C 249/02.
Group IV.	Claim 12, drawn to a method of making a compound of formula (I), 
    PNG
    media_image1.png
    171
    179
    media_image1.png
    Greyscale
 , via reduction of 
    PNG
    media_image3.png
    152
    149
    media_image3.png
    Greyscale
, classified in CPC C07C209/26.
The inventions are independent or distinct, each from the other because:
Inventions I and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the products as claimed can be made by addition of phenyl lithium to 
    PNG
    media_image4.png
    122
    135
    media_image4.png
    Greyscale
, followed by alkylation with LG-R1, where LG is a leaving group.
Inventions I and II, and I and III, are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not designed to be used together as they have different purposes and applications.
Inventions II and III, II and IV, and III and IV are directed to related synthetic processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are each drawn to distinctly different synthetic transformations. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification as shown above;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter (e.g., a treatment method versus a synthetic method); and
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Traversal of Restriction Requirement
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Provisional Election
During a conversation with Mr. Harry R. Howard on 20 April 2022, a provisional election was made to prosecute the invention of Group I (claims 1-9). Claims 10-12 are provisionally withdrawn as being drawn to a non-elected invention.
Upon examination, claims 1-9 were found allowable over the prior art, but unpatentable for nonstatutory double patenting over US 11,007,200. Applicant agreed to file a terminal disclaimer to preclude the rejection and advance prosecution. 

Terminal Disclaimer
The terminal disclaimer filed on 17 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,007,200 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Rejoinder
In view of the allowability of claims 1-9, claim 12, previously withdrawn from consideration as a result of a restriction requirement, contains all the limitations of an allowable claim. Furthermore, Applicant agreed to an Examiner’s Amendment to enable claims 10 and 11 to depend from claim 12. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-IV, as set forth in this Office action, is hereby withdrawn and claims 10-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
This application is a CIP of 16/880,416 (now U.S. 11,007,200).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Harry R. Howard on 6/17/2022. The amendments are as follows: 

--IN THE SPECIFICATION--
Page 8, line 3, DELETE “e” from “pyrrolidine”
Page 12, line 3, REPLACE “HR3R4” WITH “HNR3R4”

--IN THE CLAIMS--
	Claim 5, line 2 of the claim, DELETE “e” from “pyrrolidine”
	Claim 5, line 1 of page 4, DELETE “e” from “pyrrolidine”
	Claim 9, line 1, in “the novel”, REPLACE “the” WITH “a”
	Claim 10, line 1, after “The method of” INSERT “claim 11 comprising”
	Claim 11, line 1, after “The method of” INSERT “claim 12 comprising”
	Claim 11, line 1, REPLACE “IV” WITH “(VI)”
Claim 11, line 2, REPLACE “(II) of ketamine” WITH “of ketamine (II):

    PNG
    media_image5.png
    282
    254
    media_image5.png
    Greyscale

	Claim 11, lines 2-3, REPLACE “a primary amine (III)” WITH “an amine of formula (V), HNR3R4,”
	Claim 12, lines 1, REPLACE “The” WITH “A”
	Claim 12, lines 1-2, REPLACE “formula I wherein the compound of formula IV is heated” WITH “formula (I) of claim 1, wherein a compound of formula (VI):

    PNG
    media_image6.png
    289
    271
    media_image6.png
    Greyscale

is reduced”
	Claim 12, line 2, REPLACE “seleceted” WITH “selected”

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the instant invention includes US 2016/0151308 which teaches compounds of formula (I), 
    PNG
    media_image7.png
    170
    194
    media_image7.png
    Greyscale
, for treating neurodegenerative disorders; US 2016/0101068 which teaches the same types of compounds for treating cancer; and US 2015/0210626 which teaches the same compounds but for treating parasitic infections. The prior art does not teach treating an inflammatory disorder or condition resulting from a bacterial or viral infection using the compounds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626